DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and TD filed and approved on 10/25/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The invention in question is for a wagering game comprising presenting a slot game wherein the game is further configured to change the plurality of symbols that displays the symbols in a three-dimensional space by extending one of the columns in a depth direction and to align the symbols in the determination area and a non-determination area.  Further the game moving the symbols along the depth direction the game being configured to move the symbols in one of the columns during the game through the simulated cells and displaying the symbols in the determination area when the reels are stopped in order to produce a second game outcome.  The closest prior art of record, Berman et al. (US Pub. No. 2011/0045906 A1), teaches a gaming system comprising a slot game wherein certain elements of the slot game are displayed extending out in a depth direction in order to move the symbols in the determination area.  However, Berman and the other prior art of record lack teaching, making obvious, or anticipating all the features of the above claims regarding how the column is extended out in a depth direction and rotated to align symbols along a determination area and a non-determination area.  Specifically the display methods are different and non-obvious .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	11/6/2021